Benham, Judge.
This court having entered on October 17, 1983, a judgment in the above-styled case (168 Ga. App. 902 (310 SE2d 733) (1983)), affirming the judgment of the trial court; and the judgment of this court having been reversed by the Supreme Court in Burns v. Swinney, 252 Ga. 461 (314 SE2d 440) (1984) the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


McMurray, C. J., and Birdsong, J., concur.